   Case 3:19-cv-01427-MEM-DB Document 59 Filed 03/10/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

FERNANDO FONSECA, JR.,                 :
BRADLEY L. MERWINE,
WILLIE JAMES BROWN,                    :

        Plaintiffs                     :       CIVIL ACTION NO. 3:19-1427

         v.                            :         (JUDGE MANNION)

GENE BERDANIER, et al.,                :

       Defendants                      :

                                   ORDER

         In accordance with the Memorandum issued this date, IT IS

HEREBY ORDERED THAT:

         1. Defendants’ motion to dismiss Plaintiffs’ action for Plaintiffs’
            failure to exhaust administrative remedies (Doc. 48) is
            GRANTED.

         2. The Clerk of Court is directed to CLOSE this case.

         3. Any appeal will be deemed frivolous, lacking merit, and not
            taken in good faith. See 28 U.S.C. §1915(a)(3).



                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge
DATE: March 10, 2021
19-1427-02-Order



                                           1
